DETAILED ACTION
The Action is responsive to Applicant’s Application filed May 13, 2020.
Please note claims 1-20 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed May 13, 2020are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed May 13, 2020 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won et al. (US Pub. No. 2017/0193005)

Regarding claim 1, Won teaches an electronic device comprising:
‘a first memory configured to store a database therein’ as a database (Fig. 1 101)
‘a second memory configured to store therein journal data including an operation result of a transaction for data in the database and metadata including address information of the data that is a target of the transaction’ as a protection device for journal data (¶0041; Fig. 1 103)
‘at least one processor (¶0018) configured to:
detect an occurrence of the transaction’ as a write operation and committing of logs (¶0035, 49)
‘identify characteristics of a database system to which the data corresponding to the transaction belongs and characteristics of a file system in which the database system is implemented corresponding to the detection of the occurrence of the transaction’ as identifying database restoration information corresponding to the write operations and consulting file system information through which a user reads and writes data (¶0035-37)
‘determine whether to create a thread for synchronizing the metadata stored in the second memory with the first memory based on the characteristics of the file system and the characteristics of the database system’ as accordingly creating and calling fdatasync to synchronize the journal metadata (¶0041)
‘synchronize the metadata with the first memory using the created thread corresponding to identifying that the transaction of the data satisfies a condition related to a degree of change of the data or a condition related to a change time of the data’ as synchronizing the changed metadata to the storage device through the journaling when the metadata changes the size of the journal (¶0043)

Regarding claim 3, Won teaches ‘wherein an attribute of the database system comprises a journaling type of the database system or a synchronization type of the database system’ (¶0036-37)


Won teaches ‘wherein the at least one processor is further configured to update the journal data and the metadata stored in the second memory based on the operation result of the transaction’ (¶0036-41)

Regarding claim 7, Won teaches wherein the at least one processor is further configured to:
‘update the journal data so as to reflect the operation result of the transaction stored in the second memory corresponding to the occurrence of the transaction’ (¶0036-41)
‘store the journal data and the metadata in the first memory’ (¶0036-41)
‘update the database based on the journal data and the metadata stored in the first memory’ as synchronizing the changed metadata to the storage device through the journaling when the metadata changes the size of the journal (¶0043)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 4, 10, 12-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US Pub. No. 2017/0193005) further in view of Gordon (US Patent No. 10,198,321)

Won fails to explicitly teach ‘wherein the first memory includes a nonvolatile memory, and the second memory includes a volatile memory.’
Gordon teaches ‘wherein the first memory includes a nonvolatile memory, and the second memory includes a volatile memory.’ (Col. 21, Lines 59-61)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Gordon’s would have allowed Won’s to continuously protect data (Col. 1, Lines 19-20)	
	
Regarding claim 4, Won and Gordon teach ‘wherein the at least one processor is further configured to determine to create the thread corresponding to identifying that the journaling type of the database system is set to a write ahead logging (WAL) mode, and wherein the synchronization type of the database system is set to a normal mode.’ (Won ¶0036; Gordon Col. 27, Lines 57-67)

Regarding claim 10, Gordon teaches wherein the at least one processor is further configured to:
‘activate a timer indicating that a predetermined time has elapsed corresponding to the creation of the thread, and store the journal data or the metadata in the first memory corresponding to identifying that the predetermined time has elapsed’ (Col. 32, Lines 4-46)

Regarding claim 12, Won and Gordon teaches a method for operating an electronic device, the method comprising:
‘detecting an occurrence of a transaction for data in a database stored in a first memory’ as a write operation and committing of logs (¶0035, 49)
‘identifying characteristics of a database system to which the data corresponding to the transaction belongs and a file system in which the database system is implemented corresponding to the detection of the occurrence of the transaction’ as identifying database restoration information corresponding to the write operations and consulting file system information through which a user reads and writes data (Won ¶0035-37)
‘determining whether to create a thread for synchronizing, with the first memory, journal data including an operation result of the transaction stored in a second memory and metadata including address information of the data that is a target of the transaction based on the characteristics of the file system and the database system’ as accordingly creating and calling fdatasync to synchronize the journal metadata (Won ¶0041) the logged information including an address (Gordon Col. 22, Lines 40-45)
‘synchronizing the journal data or the metadata with the first memory using the created thread corresponding to identifying that the transaction of the data satisfies a condition related to a degree of change of the data or a condition related to a change time of the data’ as synchronizing the changed metadata to the Won ¶0043) with a condition met related to time (Col. 32, Lines 4-15)

Regarding claim 13, Won fails to explicitly teach ‘wherein the first memory includes a nonvolatile memory, and the second memory includes a volatile memory.’
Gordon teaches ‘wherein the first memory includes a nonvolatile memory, and the second memory includes a volatile memory.’ (Col. 21, Lines 59-61)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Gordon’s would have allowed Won’s to continuously protect data (Col. 1, Lines 19-20)	

Regarding claim 14, Won and Gordon teaches ‘wherein an attribute of the database system comprises a journaling type of the database system or a synchronization type of the database system’ (Won ¶0036; Gordon Col. 27, Lines 57-67)

Regarding claim 15, Won teaches ‘further comprising updating the journal data and the metadata based on the operation result of the transaction’ (¶0036-41)

Regarding claim 16, Won teaches further comprising:
‘updating the journal data so as to reflect the operation result of the transaction corresponding to the occurrence of the transaction’ (¶0036-41)
‘synchronizing the journal data and the metadata using the created thread’ (¶0036-41)
‘updating the database based on the journal data and the metadata synchronized with the first memory’ as synchronizing the changed metadata to the storage device through the journaling when the metadata changes the size of the journal (¶0043)

Regarding claim 19, Gordon teaches wherein the at least one processor is further configured to:
‘wherein the condition related to the degree of the change of the data includes a condition on which a predetermined time set by a timer has elapsed corresponding to the creation of the thread, and wherein the synchronizing of the journal data or the metadata comprises synchronizing the journal data or the metadata with the first memory corresponding to identifying that the predetermined time has elapsed’ (Col. 32, Lines 4-46)

Claim 8, 9, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US Pub. No. 2017/0193005) further in view of Li et al. (US Pub. No. 2020/0364211)

Won fails to explicitly teach ‘wherein the condition related to the degree of the change of the data comprises a condition on which the number of updated pages among pages included in the database is equal to or larger than a predetermined value, and wherein the at least one processor is further configured to store the journal data or the metadata in the first memory corresponding to identifying that the number of updated pages is equal to or larger than the predetermined value’ 
Li teaches ‘wherein the condition related to the degree of the change of the data comprises a condition on which the number of updated pages among pages included in the database is equal to or larger than a predetermined value, and wherein the at least one processor is further configured to store the journal data or the metadata in the first memory corresponding to identifying that the number of updated pages is equal to or larger than the predetermined value’ (¶0074-75)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Li’s would have allowed Won’s to improve access to a database (¶0002)

Regarding claim 9. The electronic device of claim 1, Li teaches ‘wherein the condition related to the degree of the change of the data comprises a condition on which the number of occurrences of the transaction is equal to or larger than a predetermined value, and wherein the at least one processor is further configured to store the journal data or the metadata in the first memory corresponding to identifying that the number of occurrences of the transaction is equal to or larger than the predetermined value’ (¶0086-87)

Regarding claim 17, Won fails to explicitly teach ‘wherein the condition related to the degree of the change of the data includes a condition on which the number of updated pages among pages included in the database is equal to or larger than a predetermined value, and wherein the synchronizing of the journal data or the metadata comprises synchronizing the journal data or the metadata with the first memory corresponding to identifying that the number of updated pages is equal to or larger than the predetermined value’ 
Li teaches ‘wherein the condition related to the degree of the change of the data includes a condition on which the number of updated pages among pages included in the database is equal to or larger than a predetermined value, and wherein the synchronizing of the journal data or the metadata comprises synchronizing the journal data or the metadata with the first memory corresponding to identifying that the number of updated pages is equal to or larger than the predetermined value’ (¶0074-75)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Li’s would have allowed Won’s to improve access to a database (¶0002)

Regarding claim 18, Li teaches ‘wherein the condition related to the degree of the change of the data includes a condition on which the number of occurrences of the transaction is equal to or larger than a predetermined value, and wherein the synchronizing of the journal data or the metadata comprises synchronizing the journal data or the metadata with the first memory corresponding to identifying that the number of occurrences of the transaction is equal to or larger than the predetermined value’ (¶0086-87)


Allowable Subject Matter
Claim 5, 11, 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166